              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:07-cr-00033-MR-8


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                    ORDER
                                )
TERRELL DEVON PATTERSON,        )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s motion

requesting a copy of his Presentence Report [Doc. 632].

     The Defendant requests a copy of his Presentence Report.            The

Defendant, however, has no current matters pending before the Court. The

Defendant was originally sentenced in April 2008. [Doc. 239]. The last

activity in this matter occurred in October 2014 when the Defendant was

sentenced to a term of 30 months’ imprisonment for a violation of the terms

of his supervised release. [Doc. 522]. With no current motions pending, the

Defendant has failed to demonstrate a particularized need for his

Presentence Report. See United States v. Velasquez, No. 5:10-CR-00042,

2012 WL 3307264, at *1 (W.D.N.C. Aug. 13, 2012) (Voorhees, J.) (holding

that a copy of presentence report may be obtained from the district court only
upon a showing of particularized need) (citing United States v. Williams, No.

88-7340, 1989 WL 152422, at *2 (4th Cir. Dec. 11, 1989)). Accordingly, the

Defendant’s motion must be denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s motion

requesting a copy of his Presentence Report [Doc. 632] is DENIED.

     IT IS SO ORDERED.


                       Signed: November 6, 2018




                                          2
